DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: lack unity of invention because the groups do not share the same or corresponding technical feature.
.	Claims 1-3 and 7 are drawn to paging information according to Figure 6 which depicts a paging sequence which is initiated/enabled from an aggregation device, and that a paging message as depicted in Figure 7, classified in CPC H04W68/02.
II.	Claims 4-6 and 8 are drawn to random access information according to Figure 8 which shows the random access is initiated/enabled from an UE, and that a random access message is depicted in Figure 9, classified in CPC H04W74/0833.    	
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
A telephone call was made to Ran Wang on 04/14/2021 to request an oral election to the above restriction requirement which resulted in  selection of Group I  comprising claims 1-3 and 7 without traverse.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2018, 01/14/2020, 04/28/2020 and 03/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-3 recites the limitation "the downlink physical channel".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zakrzewski, US 2014/0126489.

wherein the central aggregation device includes an information transmitting unit that transmits to the remote device paging information ({fig 8] MME to eNodeB, Page command including UESCID) that is information used for performing paging on the user device ([fig 8] [0070] each eNB transmits the small packet data paging message, the paging message is adapted to also include an indication of the UESCID), and 
the remote device includes an information receiving unit that receives the paging information ([fig 8] [0070] In this example, when the MME sends the paging command to each of the eNBs); and 
a paging executing unit that performs the paging sets based on the paging information received by the information receiving unit ([fig 8] [0070] each eNB transmits the small packet data paging message, the paging message is adapted to also include an indication of the UESCID).   
Claim 7, see claim 1 for the rejection, Zakrzewski discloses a communication control method implemented in a radio base station including a remote device and a central aggregation device and that performs radio communication with a user device, the communication control method comprising: 
transmitting including the central aggregation device transmitting to the remote device paging information that is information used for performing paging on the user device; and 
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakrzewski, US 2014/0126489 in view of Choi et al., US 2012/0207038.
Claim 2, Zakrzewski discloses the radio base station as claimed in Claim 1, 
wherein the information transmitting unit transmits as the paging information ([fig 8] [0070] each eNB transmits the small packet data paging message, the paging message is adapted to also include an indication of the UESCID)
but is silent on, 
a transport block in itself of the paging information transmitted via the downlink physical channel.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zakrzewski invention with Choi invention to include the claimed limitation(s) so as to enable the system to use the downlink physical channel to send control data, paging messages and system information to the UE as necessary for communicating with the network.
Claim 3, Zakrzewski discloses the radio base station as claimed in Claim 1, 
wherein the information transmitting unit transmits as the paging information contents of a paging message ([fig 8] [0070] each eNB transmits the small packet data paging message, the paging message is adapted to also include an indication of the UESCID)
but is silent on, 
included in a transport block of the paging information transmitted via the downlink physical channel.     
However, as Choi discloses included in a transport block of the paging information transmitted via the downlink physical channel ([0070] Downlink physical channel, carries user and control data, paging messages and system information).    
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Zakrzewski invention with Choi invention to include the claimed limitation(s) so as to enable the 

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DINH NGUYEN/Primary Examiner, Art Unit 2647